Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-24, 26, 28-34, 36, 38, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blake, III et al. (U.S. Publication 2005/0081921), hereinafter “Blake”.
In regards to claim 20, Blake discloses a unidirectional exhalation valve (12), comprising: a) a valve body (18); b) a valve cover (22); and c) a membrane (20); wherein the membrane (20) is secured to the valve body (18) around a perimeter region of the membrane (20) by the valve cover (22); wherein the membrane (20) is comprised of a flexible material with two or more flaps (74) that move independently such that each flap (74) flexes at a hinge region (72); wherein each of the two or more flaps (74) comprise free peripheral edges and a free-end; wherein the free-end of the two or more flaps (74) are positioned adjacent to each other at a central region; and wherein the membrane (20) opens at the central region when the two or more flaps (74) flex in a direction away from the valve body (18).
The office notes that when reading the preamble in the context of the entire claim, the recitation for a respiratory facemask is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. 
In regards to claim 21, the two or more flaps (74) are formed by cuts in the membrane (20).
In regards to claim 22, the membrane (20) forms a seal with the valve body (18) at a sealing surface, and wherein the sealing surface has a substantially flat shape. See Fig. 4.
In regards to claim 23, the membrane (20) forms a seal with the valve body (18) at a sealing surface (ss), and wherein the sealing surface has a curved shape.

    PNG
    media_image1.png
    197
    308
    media_image1.png
    Greyscale

In regards to claim 24, the membrane (20) is secured to the valve body (18) at a mounting surface (ms), and wherein the mounting surface has a substantially flat shape. See Fig. below.

    PNG
    media_image2.png
    236
    256
    media_image2.png
    Greyscale

In regards to claim 26, the mounting surface is comprised of one or more points (44) where the membrane (20) is affixed to the valve body and/or the valve cover.
In regards to claim 28, the flaps (74) are individual panels. The office notes that each panel operates independently and therefore may reasonably be regarded as individual panels.
In regards to claim 29, the valve body (18) comprises rib portions (50), and wherein the free peripheral edges of the two or more flaps (74) are seated over and against the surface of the rib portions (50).
In regards to claim 30 Blake discloses, a membrane (20) for a unidirectional exhalation valve (12), said membrane (20) comprised of: a flexible material with two or more flaps (74) that move independently such that each flap (74) flexes at a hinge region (72); wherein each of the two or more flaps (72)comprise free peripheral edges and a free- end, wherein the membrane (20) is secured around a perimeter region to a valve body (18) of the unidirectional valve (12); wherein the membrane (20) opens at a central region when the two or more flaps (74) flex in a direction away from the valve body (18), and wherein the free-end of the two or more flaps (74) are positioned adjacent to each other at the central region.
The office notes that when reading the preamble in the context of the entire claim, the recitation in a facemask facemask is not limiting because the body of the claim describes a 
In regards to claim 31, the two or more flaps (74) are formed by symmetrical cuts that form a cross-shape in the membrane. See Fig. 5 for example
In regards to claim 32, the membrane (20) forms a seal with the valve body (18) at a flat sealing surface. See Fig. 4.
In regards to claim 33, the membrane (20) forms a seal with the valve body (18) at a sealing surface (ss), and wherein the sealing surface has a curved shape.

    PNG
    media_image1.png
    197
    308
    media_image1.png
    Greyscale


In regards to claim 34, the flaps (74) are individual panels. The office notes that each panel operates independently and therefore may reasonably be regarded as individual panels.
In regards to claim 36, the membrane (20) is secured to the valve body (18) at a mounting surface, and wherein the mounting surface has a substantially flat shape. See Fig. below.

    PNG
    media_image2.png
    236
    256
    media_image2.png
    Greyscale


In regards to claim 38, the mounting surface is comprised of one or more points (44) where the membrane (20) is affixed to the valve body and/or the valve cover.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blake in view of Paradis (U.S. Patent 5,453,097).
Blake discloses all of the elements as discussed above. 
Blake does not specifically disclose that the mounting surface has a curved shape. However, Paradis teaches a membrane (10d) which is captured between two housing components (10b and 10c, respectively) wherein a mounting surface between the membrane mounting surface has a curved shape. 

    PNG
    media_image3.png
    163
    125
    media_image3.png
    Greyscale

. 
Claims 27 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blake in view of Kubo (JP 2002195184).
Blake discloses all of the elements as discussed above. 
Blake does not specifically disclose that the two or more flaps are formed from curved vertices in the membrane. However, Kubo teaches a unidirectional valve having a flapped membrane wherein the flaps (11) are formed from curved vertices.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the flaps of Blake to have curved vertices as taught by Kubo to provide for a different crack pressure as necessitated by the user preferences.
The office further notes that applicant has not disclosed any criticality for the claimed limitation in the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753